TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00270-CR



                                 Joe Michael Magana, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
        NO. CR-15-0596, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Joe Michael Magana has filed a notice of appeal from his judgment of

conviction for the offense of aggravated robbery with a deadly weapon, an offense to which Magana

pleaded guilty. The district court has certified that this is a plea-bargain case, the defendant has no

right of appeal, and the defendant has waived the right of appeal. Accordingly, we dismiss the

appeal.1


                                                       ____________________________________

                                                       Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Goodwin

Dismissed

Filed: May 2, 2017


       1
           See Tex. R. App. P. 25.2(a)(2), (d).